UNITED STATES COURT OF APPEALS

                                       FOR THE FIFTH CIRCUIT

                             ______________________________________

                                          No. 95-10308
                            _______________________________________



RESOLUTION TRUST CORPORATION

                 Plaintiff - Appellee

v.

NARINDER MONGA; CHANDER P. MONGA

                 Defendants - Appellants

                            ______________________________________
                              Appeal from the United States District Court
                                  For the Northern District of Texas
                                          (3:94-MC-121-D)
                            _______________________________________

                               February 1, 1996
Before WIENER, PARKER, and DENNIS, Circuit Judges



PER CURIAM:*

        The Resolution Trust Corporation (“RTC”) filed suit to have its judgment against

Narinder and Chanda Monga made executory in the United States District Court for the Northern

District of Texas. Narinder and Chanda Monga moved to quash entry of judgment and discovery

in aid of execution. The Texas federal district court denied the motion and the Mongas appealed.



        The original judgment in favor of the RTC and subsequent denial of the Mongas’ motion

to reopen the judgment was entered by the District Court for the Eastern District of Pennsylvania.



         * Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published and is
not precedent except under the limited circumstances set forth in Local Rule 47.5.4.

                                                                                                                    1
The Mongas contend now, as they did in their motion to reopen the judgment, that the District

Court for the Eastern District of Pennsylvania did not have in personam jurisdiction to enter a

confessed judgment against them. However, the Mongas failed to appeal from the Pennsylvania

federal court’s refusal to reopen that judgment. Instead, the Mongas argue that this Court should

remand the case to the district court of Northern Texas with instructions to quash entry of the

judgment and vacate the judgment of the district court of Eastern Pennsylvania based on lack of

in personam jurisdiction.



       The district court for the Northern District of Texas concluded that to the extent the

defendants are challenging the validity of the judgment, they are attempting a collateral attack that

should have been presented to the District Court of Eastern Pennsylvania. The court also

concluded that absent a valid challenge to the judgment, there was no basis to preclude discovery

concerning an existing and enforceable judgment. We agree with the district court.




                                            Background1



       In December 1985, the Mongas, residents of Dallas, executed a promissory note in Dallas

in favor of Atlantic Financial Federal of Bala Cynwyd (a Pennsylvania financial institution). The

proceeds from the note were used to help finance a speculative investment in Triad American

Entergy, Inc. Along with the amount and terms of payment, the note provides that in the event of

default, judgment by confession may be entered in any court for the amount due as evidenced by

an affidavit of the lender. Furthermore, the note provides that “all issues arising hereunder shall



       1
          The facts are taken from Resolution Trust Corporation v Monga, 1994 WL 517996 (E.D. Pa. 1992)
- the unpublished Memorandum and Order denying the Mongas’ motion pursuant to Federal Rule 60(b) to
reopen the judgment and to dismiss the RTC’s complaint for numerous reasons including lack of in
personam jurisdiction.

                                                                                                      2
be governed by the laws of Pennsylvania.”



        The Mongas ceased making payments on the note in August 1987 and were warned soon

thereafter that they were in default and subject to legal consequences if they did not resume

payment of the note. They failed to respond to the warning. In March 1994, the RTC, appointed

Receiver in 1990 for Atlantic Financial Federal, filed a complaint in the district court for the

Eastern District of Pennsylvania and obtained judgment by confession.



        Pursuant to Rule 60(b) of the Federal Rules of Civil Procedure,2 the Mongas timely filed a

motion for the court to reopen the judgment and, among other defenses, argued that the court

should dismiss the RTC’s complaint for lack of in personam jurisdiction. As noted above, in an

unpublished Memorandum and Order of September 1994, the court denied the motion. The

Mongas did not appeal from the denial of the Rule 60(b) motion though they were entitled to an

appeal reviewable by our sister circuit court for abuse of discretion. Benito Villareal v Braswell

Motor Freight Lines, Inc., 545 F.2d 978 (5th Cir.1977).



        On November 3, 1994, the RTC registered the Pennsylvania federal court judgment in

federal district court for the Northern District of Texas. Included was a certification by the clerk

of the Pennsylvania federal court that the judgment entered was a true and correct copy, that no

notice of appeal from that judgment had been filed, and that no motion of any kind listed in Rule



        2
             Rule 60 provides procedure for relief from Judgment or Order. In the particular instance of
confession of judgments, AmQuip Corp. v Delphin Kingsnorth Pearson, et ux, 101 F.R.D. 332, 337 (1984)
interprets Rule 60 in the following manner:
        Thus, if the Federal courts are to permit confessions of judgment, the Federal Rules must
        provide some procedural route for a defendant to assert any valid defenses to the judgment
which he might have; absent that procedural route, confession of judgment would violate the requirements of
the Due Process Clause. Thus, if the Pearsons adequately assert a valid defense to the judgment of this case,
Federal Rule 60(b) must authorize this court to grant relief from the Judgment.
Id at 337.

                                                                                                           3
4(a) of the Federal Rules of Appellate Procedure had been filed. In January 1995, the Mongas

filed a motion in the Texas federal court to quash entry of judgment and discovery in aid of

execution. The court denied that motion and the Mongas’ subsequent motion for reconsideration.

The Mongas now appeal from the decisions of the district court.



       The Mongas base their appeal on the assertion that the Pennsylvania federal court lacked

in personam jurisdiction over them. They further assert that the Pennsylvania federal court

“refused to provide a hearing or receive testimony and summarily refused to reopen the confessed

Judgment.”



       The validity of an order of a federal court depends in part upon that court’s having

jurisdiction over the parties. Insurance Corporation of Ireland, LTD. et al v Compagnie des

Bauxites de Guinee, 456 U.S. 694, 701 (1982). It has long been settled that principles of res

judicata apply to in personam jurisdictional determinations. Id at 702, Note 9. In considering the

Mongas’ motion to vacate the judgment, the District Court for Eastern Pennsylvania evaluated

their assertion that the court lacked in personam jurisdiction and determined that the defendants

did not show “any meritorious legally cognizable defense” to the confessed Judgment. Resolution

Trust v Monga at p.4. The Mongas did not appeal from the ruling of the Pennsylvania federal

court. Hence, the Pennsylvania federal court’s determination that it had in personam jurisdiction

is final, and the parties are precluded by res judicata from relitigating the issue. 456 U.S. at 702,

Note 9. Accordingly, the judgment of the trial court is AFFIRMED.




                                                                                                        4